Order, Supreme Court, New York County (Louis York, J.), entered July 5, 2001, *181which granted defendant’s motion to vacate a default judgment entered May 16, 2001, unanimously affirmed, without costs.
Contrary to plaintiffs assertion, the law of the case did not preclude resolution of defendant’s motion to vacate the default judgment entered against it. Defendant’s prior motion was not disposed of on the merits to the extent that it sought vacatur. Concur — Nardelli, J.P., Mazzarelli, Saxe and Marlow, JJ.